Case 1:20-cv-22051-JEM Document 1-9 Entered on FLSD Docket 05/15/2020 Page 1 of 2




                          EXHIBIT 6
Case 1:20-cv-22051-JEM Document 1-9 Entered on FLSD Docket 05/15/2020 Page 2 of 2
                           Phones                                                            Explore Android   Android phones   Classic phones    For enterprises   Community   Support




   Whilst our community is always open, the impact of coronavirus (COVID-19) means that some of our response times and language support has been affected. Please do bear with us, and stay safe.            
    See how we’re responding to help communities around the world.
                                                                                                FEATURES



                                                                                                Nokia 6.2
                                                                                                Upgrade your view with Nokia 6.2. Watch videos in HDR with PureDisplay. Get creative with your
                                                                                                photography thanks to the triple camera and advanced AI imaging. Plus, it all runs smoothly on Android 9
                                                                                                Pie software – so it just keeps getting better.



                                                                                                Design                           Colors Ceramic Black, Ice

                                                                                                                                 Size 159.92 x 75.15 x 8.25mm

                                                                                                                                 Weight 180g

                                                                                                                                 Corning® Gorilla® Glass 3




                                                                                                Performance                      Operating system Android 9 Pie

                                                                                                                                 RAM 3/4 GB

                                                                                                                                 CPU Qualcomm® Snapdragon™ 636




                                                                                                Display                          Size 6.3”

                                                                                                                                 Type FHD+ with PureDisplay




                                                                                                Connectivity                     Cable type USB Type-C™ (USB 2.0)

                                                                                                                                 SIM cards Single SIM

                                                                                                                                 SIM card type Nano-SIM

                                                                                                                                 Sensors Ambient light + RGB sensor (2 in 1), Proximity sensor,
                                                                                                                                 Accelerometer (G-sensor), E-compass, Gyroscope

                                                                                                                                 Other NFC (excluding India)

                                                                                                                                 Keys The Google Assistant Button3




                                                                                                Network and connectivity         Network bands GSM: 850, 900, 1800, 1900; WCDMA: 1, 5, 8 | LTE: 1, 3, 5,
                                                                                                                                 7, 8, 20, 28, 38, 40, 41 (120MHz)

                                                                                                                                 Network bands (Latin America and USA) GSM: 850, 900, 1800, 1900;
                                                                                                                                 WCDMA: 1, 2, 4, 5, 8 | LTE: 1, 2, 3, 4, 5, 7, 8, 12/17, 13, 28, 66

                                                                                                                                 Network bands (India) GSM 900, 1800; WCDMA: 1, 5, 8; LTE: 1, 3, 5, 8,
                                                                                                                                 40, 41 (120MHz)

                                                                                                                                 Network speed LTE Cat 4

                                                                                                                                 WiFi 802.11 b/g/n/ac

                                                                                                                                 Bluetooth® 5.0

                                                                                                                                 GPS/AGPS+GLONASS+BDS+Galileo




                                                                                                Storage                          Internal storage 32/64/128 GB5

                                                                                                                                 MicroSD card slot Support for up to 512 GB




                                                                                                Audio                            3.5 mm headphone jack

                                                                                                                                 Qualcomm® aptX™ audio

                                                                                                                                 FM radio

                                                                                                                                 2 microphones
        Nokia 6.2

        Upgrade your view                                                                       Cameras                          Rear cameras 16 MP, 5 MP depth sensor, 8 MP sensor with ultra-wide
                                                                                                                                 lens

             Watch video                                                                                                         Rear flash LED

                                                                                                                                 Front-facing camera 8 MP



                                                                                                                                                                                    From $ 249           Buy now
                                                                                                Battery                          Battery type Non-removable 3500 mAh2
